Citation Nr: 0112451	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  95-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for thrombosis of the 
left femoral vein, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
September 1952.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision of the New Orleans, Louisiana Regional Office (RO) 
which continued a 10 percent disability evaluation for the 
veteran's service-connected thrombosis of the left femoral 
vein.  In March 1998, the Board remanded this appeal to the 
RO to schedule the veteran for a travel Board hearing.  In 
August 1998, the Board again remanded this appeal to the RO 
to obtain private and/or Department of Veterans Affairs (VA) 
treatment records and to afford the veteran a VA examination.  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's thrombosis of the left femoral vein has 
been reasonably shown to be productive of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, but no more.  

3.  The veteran's thrombosis of the left femoral vein, 
alternatively considered, has not been shown to be productive 
of persistent swelling of the leg or thigh increased on 
standing or walking one or two hours, readily relieved by 
recumbency, with moderate discoloration, pigmentation or 
cyanosis.





CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
thrombosis of the left femoral vein have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 7121 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case as well as 
subsequent Supplemental Statements of the Case issued during 
the pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claim.  
Additionally, the Board notes that following a March 1998 
remand, the veteran was afforded a hearing before a member of 
the Board in April 1998 and gave testimony as to his present 
symptomatology.  Further, following an August 1998 remand, 
the veteran was requested, in August 1998, to provide 
information as to the medical facilities at which he received 
treatment for his claimed disorder.  The veteran responded in 
September 1998 and the identified records were obtained by 
the RO.  The Board also observes that the veteran was 
afforded VA arteries and veins examinations in January 1994, 
January 1999, May 2000 and September 2000.   Moreover, as 
indicated by the decision below, the Board is granting an 
increased evaluation in this matter.  Therefore, in light of 
the above, a remand, at this time, would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in the 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding this claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Historical Review

The available service medical records indicate that the 
veteran was hospitalized in April 1952 for thrombosis of the 
left femoral vein.  An April 1952 physical evaluation report 
noted that the veteran was admitted in April 1952 and 
reported that two weeks earlier he had developed painless 
edema of the left ankle.  It was noted that the swelling 
progressed and that in a period of a few days it had 
gradually involved the veteran's entire left leg.  The 
diagnosis was thrombosis, n.e.c., femoral vein, cause 
unknown.  

In February 1953, service connection was granted for 
thrombosis of the left femoral vein.  A 10 percent disability 
evaluation was assigned effective October 1, 1952.  The 10 
percent disability evaluation has remained in effect.  






II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The Board notes that 
the regulations governing the evaluations of diseases of the 
arteries or veins were amended as of January 12, 1998.  The 
Board observes that the regulations applicable as of January 
12, 1998, are more favorable to the pending claim for an 
increased evaluation.  Therefore, the Board concludes that 
the veteran's claim will be evaluated under the new 
regulations governing post-phlebitic syndrome of any 
etiology.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991) (when there has been a change in an applicable 
regulation after a claim has been filed, but before final 
resolution, the regulation most favorable to the claimant 
must be applied).  Under the regulations in effect as of 
January 12, 1998, a 10 percent evaluation is warranted for 
post-phlebitic syndrome of any etiology with intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation requires persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation requires persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7121 (2000).  

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for unilateral phlebitis 
or thrombophlebitis with persistent moderate swelling of a 
leg which is not markedly increased on standing or walking.  
A 30 percent evaluation requires persistent swelling of a leg 
or thigh which is increased on standing or walking one or two 
hours, but is readily relieved by recumbency with moderate 
discoloration, pigmentation or cyanosis.  38 C.F.R. Part 4, 
Diagnostic Code 7121 (1997).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

An October 1993 statement from D. T. Fontenot, M.D., 
indicated that the veteran had a history of deep venous 
thrombosis and that he was presently taking Coumadin.  Dr. 
Fontenot reported that the veteran presently complained of 
left lower extremity swelling and intermittent pain which he 
associated with his deep venous thrombosis from the past.  An 
October 1993 statement from J. M. Burnham, M.D., indicated 
that the veteran had been a patient of his for approximately 
five years.  Dr. Burnham reported that the veteran still had 
some deficits because of his left leg.  It was noted that the 
veteran continued to have swelling in the thigh and knee 
regions as well as decreased exercise tolerance because of 
the pain and weakness of the left leg.  Additionally, Dr. 
Burnham noted that the veteran indicated that he was unable 
to mow the grass and do some of his usual chores as well as 
other activities because of the limiting factor of the left 
lower extremity.  

The veteran underwent a VA arteries and veins examination in 
January 1994.  He reported that his left leg would have 
"jerking" at night.  The veteran reported that he could 
walk eight blocks if he walked slowly.  He also indicated 
that he would have numbness at times.  The examiner reported 
that the left lower extremity was bigger than the right.  
There was no skin discoloration.  The femoral pulse was +3, 
the popliteal pulse was +1 and the dorsi pedis pulse was +2.  
The diagnosis was chronic thrombosis of the left lower 
extremity.  

Private treatment records dated from January 1994 to April 
1998 referred to continued treatment.  A June 1994 statement 
from Dr. Burnham indicated that the veteran had received 
treatment for several episodes of deep venous thrombosis in 
the left lower extremity and that he was required to take 
Coumadin indefinitely.  It was noted that the veteran was 
limited in activity because of his left lower extremity.  A 
September 1994 report from Dr. Burnham indicated a diagnosis 
of deep venous thrombosis and thrombophlebitis.  The 
veteran's prognosis was noted to be poor.  A January 1996 
report from the Louisiana Cardiology Associates noted, as to 
an impression, that the veteran had a long history of deep 
vein thrombosis.  

At an April 1998 hearing before a member of the Board, the 
veteran testified that his left leg stayed swollen all the 
time.  He stated that walking caused more swelling.  The 
veteran also indicated that he had discoloration of his left 
leg which went from his ankle up to his hip.  He also 
complained of pain which could be excruciating at times.  The 
veteran noted that he was unable to cut grass or even walk up 
and down the sidewalk.  He reported that after about fifteen 
minutes he would have to sit down.  The veteran's nephew 
testified that there had been a steady decline in the 
veteran's activities.  He stated that the veteran's left leg 
would swell up to twice the size of his other leg.  

Private treatment records dated from May 1998 to October 1998 
indicated that the veteran was treated for several disorders.  

The veteran underwent a VA arteries and veins examination in 
January 1999.  He reported occasional swelling of his left 
leg.  The examiner noted that the dorsalis pedis and 
posterior tibial pulses were 2+ on the right and 1+ on the 
left.  The femoral pulses were 2+, bilaterally.  It was noted 
that an ultrasound of the lower extremity showed findings 
consistent with venous thrombosis formation within the 
proximal and middle portions of the left superficial femoral 
vein.  

A May 1999 statement from M. C. Mitschke, M.D., reported that 
the veteran had chronic claudication of the left lower 
extremity.  It was noted that a physical examination 
confirmed reduced pulses in the left foot and that an ankle 
brachial index demonstrated markedly reduced flow in that 
limb.  Dr. Mitschke reported that follow-up arteriograms 
confirmed a long left iliac artery occlusion with collateral 
circulation filling the distal vessel.  

The veteran underwent an additional VA arteries and veins 
examination in May 2000.  He complained of left lower 
extremity venous claudication and moderately severe swelling 
with relative incapacitation with respect to prolonged 
ambulation or prolonged upright standing.  The examiner 
reported that the asymmetry and circumference of both the 
left thigh and the calf was 1.5 times the referenced right 
lower extremity.  There were also multiple distal 
varicosities noted.  The examiner noted that air 
plethysmography and venous duplex evaluation demonstrated 
occlusive thrombus within the proximal and mid left 
superficial femoral vein on venous duplex evaluation with 
subsequent air plethysmography demonstrating elevated 
ambulatory venous pressure and residual volume fraction of 
the left lower extremity with a compromise of the ejection 
fraction.  The impression was deep venous thrombosis of the 
left lower extremity, chronic, dating from 1952 with post-
thrombotic syndrome of moderate to significant 
incapacitation.  The examiner indicated that the anatomical 
evaluation demonstrated occlusive thrombus within the 
proximal and mid left superficial femoral vein with patent 
common femoral vein, popliteal vein and distal tibial veins, 
respectively.  It was noted that functional compromise was 
markedly noted and documented with air plethysmography 
demonstrating marked asymmetry and residual volume fraction 
and muscle bone function of the left lower extremity relative 
to the right.  Further, the examiner reported that there was 
deep valvular incompetency as a part of the post thrombotic 
syndrome.  The examiner commented that the evaluation of the 
veteran demonstrated moderate to significant incapacitation 
with venous claudication of the left lower extremity with 
documentation consistent with abnormal venous hemodynamics 
and anatomical venous duplex evaluation documenting 
persistent thrombus chronic of the left superficial femoral 
vein system.  

The veteran also underwent a VA arteries and veins 
examination in September 2000.  The examiner reported that 
there was circumferential asymmetry of the left leg relative 
to the right leg.  There was no evidence of subcutaneous 
induration, discoloration, pigmentation, cyanosis, eczema, or 
ulceration.  The examiner stated that there were small 
varicosities noted in the left foot relative to the right, 
but otherwise no stigmata of post-thrombotic syndrome.  It 
was noted that the air plethysmography did demonstrate marked 
hemodynamic perturbations and abnormalities due to chronic 
deep venous thrombosis and post-thrombotic syndrome.  The 
impression was abnormal venous hemodynamic of the left lower 
extremity relative to the right due to deep venous thrombosis 
as previously outlined in the May 2000 examination report.  
The examiner commented that the veteran's symptomatology was 
expected to be relieved with elevation, but that compression 
may not provide significant relief due to the increased 
outflow restrictions.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. Part 4, Diagnostic Code 7121 (2000).  The 
most recent September 2000 VA arteries and veins examination 
report noted that there was circumferential asymmetry of the 
veteran's left leg relative to the right leg.  The examiner 
reported that there was no evidence of subcutaneous 
induration, discoloration, pigmentation, cyanosis, eczema, or 
ulceration.  It was also noted that there were small 
varicosities in the left foot relative to the right with 
otherwise no stigmata of post-thrombotic syndrome.  The 
impression was abnormal venous hemodynamic of the left lower 
extremity relative to the right due to deep venous 
thrombosis.  The examiner specifically commented that the 
veteran's symptomatology was expected to be relieved with 
elevation and that compression may not provide significant 
relief due to increased outflow restrictions.  

Additionally, the Board notes that a May 2000 VA arteries and 
veins examination report noted that the veteran complained of 
left lower extremity venous claudication and moderately 
severe swelling with relative incapacitation with respect to 
prolonged ambulation or upright standing.  The examiner, at 
that time, reported that the asymmetry and circumference of 
the left thigh and calf was 1.5 times the referenced right 
lower extremity.  The impression was deep venous thrombosis 
of the left lower extremity, chronic, dating from 1952, with 
post-thrombotic syndrome of moderate to significant 
incapacitation.  The examiner commented that the evaluation 
of the veteran demonstrated moderate to significant 
incapacitation.  Further, a May 1999 statement from Dr. 
Mitschke indicated that the veteran had chronic claudication 
of the left lower extremity and a June 1999 statement from 
Dr. Burnham reported that the veteran was limited in activity 
because of his left lower extremity.  The veteran also 
testified at his April 1998 hearing before a member of the 
Board, that he had constant swelling of his left leg.  In 
consideration of the evidence of record, to include the 
notations of circumferential asymmetry of the left leg 
relative to the right leg as indicated pursuant to the most 
recent examination reports noted above, the Board is of the 
view that the evidence is sufficiently in equipoise as to 
whether a 20 percent evaluation, reflecting persistent edema 
incompletely relieved by elevation of the extremity with or 
without stasis pigmentation or eczema, is more nearly 
indicative of the veteran's disability picture under the 
facts of this case.  

The Board observes that the evidence of record fails to 
indicate that the veteran suffers from persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, as required for a 40 percent evaluation pursuant 
to the appropriate schedular criteria noted above.  The 
September 2000 VA arteries and veins examination report, as 
previously noted, specifically indicated that there was no 
evidence of discoloration, pigmentation, cyanosis, eczema or 
ulceration.  Although the veteran reported at the April 1998 
hearing that he had discoloration of his left leg from his 
ankle to his hip, such symptomatology has not been shown by 
the recent clinical evidence of record.  

Further, to ensure that the veteran is not prejudiced by the 
Board decision to evaluate him under the new regulations, the 
regulations in effect prior to January 12, 1998, will also be 
examined to determine if an increased evaluation could be 
made thereunder.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  A 30 percent evaluation under the old criteria 
requires persistent swelling of a leg or thigh which is 
increased on standing or walking one or two hours, but is 
readily relieved by recumbency with moderate discoloration, 
pigmentation or cyanosis.  Although the evidence of record 
does indicate persistent swelling of the veteran's left lower 
extremity as well as moderate to significant incapacitation, 
there is simply no evidence of moderate discoloration, 
pigmentation or cyanosis.  Therefore, the evidence of record 
does not satisfy the criteria for a 30 percent evaluation 
under the old regulations.  Accordingly, in consideration of 
the provisions of 38 C.F.R. § 4.7 (2000) and in affording the 
veteran the benefit of the doubt, the Board is of the view 
that the medical evidence of record is reflective of 
symptomatology that is supportive of a 20 percent evaluation.  
Therefore, the Board concludes that a 20 percent evaluation 
is warranted for the veteran's service-connected thrombosis 
of the left femoral vein.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  







ORDER

A 20 percent evaluation for thrombosis of the left femoral 
vein is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

